DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s arguments and amendments filed on 10/5/2021 have been acknowledged and entered.
Claims 1, 3-7, and 10-20 are pending.  
Claims 10-16 have been withdrawn.
Claims 2, 8, and 9 have been canceled.
Claim 1 has been amended.
New claims 17-20 have been added.

	
	
Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al (JP 2002373862) in view of Matsuda et al (US 2006/0213900 A1) further in view of Natsuhara et al (US 2005/0184055 A1).
Regarding claims 1, and 3-6, Morita teaches an unfired (green) 99 wt.% alumina sheet (11) [0014] with a metal layer (14) printed and on the green sheet  used to form a heater for wafer processing.  
Morita does not teach the metal layer is a bulk metal film of aluminum or copper or aluminum or copper alloy or with a melting point lower than a temperature at which a relative density of the green sheet becomes 90% or higher by firing.
However, Morita teaches the metal layer may be a printed metal [0014].  Matsuda teaches metal layers for the same type of application and teaches bulk metal as one of a limited number of (6) types of layers as functionally equivalent to printed metal layers [0031]. Additionally, Natsuhara teaches a limited number of metal films including metal films of copper or aluminum or alloys thereof [0015] as functionally equivalent to metal films of tungsten in such applications.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from among the limited number of possible identified choices (6) of types of metal layers to apply a bulk metal layer to the green alumina sheet of Morita as a functionally equivalent layer in place of the printed metal layer of Morita and to use a functionally equivalent metal to the tungsten metal such as aluminum or copper or an aluminum or copper alloy as taught by Natsuhara in place of the tungsten metal of Morita with a reasonable expectation of success.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.  Although not expressly taught, the alumina ceramic green sheet and the aluminum or copper metal films being the same materials as disclosed would necessarily produce a metal film with a melting point lower than a temperature at which 

Regarding claim 7, Morita in view of Matsuda and Natsuhara teach all of the limitations of claim 1, and Morita teaches the green ceramic sheet as 99.9 wt.% alumina [0023]. 

Regarding claim 17, Morita in view of Matsuda and Natsuhara teach all of the limitations of claim 1, including a 99.9 wt.% alumina green sheet and a bulk metal layer of a material such as for example Cu.  

Although Morita in view of Matsuda and Natsuhara does not explicitly teach the green sheet material does not cause a chemical reaction with the bulk metal film to progress by firing, the materials are the same as claimed and disclosed and would be expected to inherently possess the characteristics of not causing a chemical reaction with the bulk metal film to progress by firing. 

Regarding claim 18, Morita in view of Matsuda and Natsuhara teach all of the limitations of claim 1.  Although Morita does not explicitly teach the green sheet as flexible, no particular level of flexibility is claimed. Since every green article has a degree or measure of flexibility, however small, the green sheet of Morita may be considered inherently flexible to an extent, however small it may be. 
Regarding claim 19, Morita teaches a green 99 wt.% alumina sheet [0014] with a metal layer (14) printed and on the green sheet used to form a heater for wafer processing.  Morita teaches a second green sheet (15) on the first green sheet and covering the metal layer Fig 1.  The second green sheet has a hole (exposing the metal layer).
Morita does not teach the metal layer is a bulk metal film with a melting point lower than a temperature at which a relative density of the green sheet becomes 90% or higher by firing.
However, Morita teaches the metal layer may be a printed metal [0014].  Matsuda teaches metal layers for the same type of application and teaches bulk metal as one of a limited number of (6) types of layers as functionally equivalent to printed metal layers [0031]. Additionally, Natsuhara teaches a limited number of metal films including metal films of copper or aluminum or alloys thereof [0015] as functionally equivalent to metal films of tungsten in such applications.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from among the limited number of possible identified choices (6) of types of metal layers to apply a bulk metal layer to the green alumina sheet of Morita as a functionally equivalent layer in place of the printed metal layer of Morita and to use a functionally equivalent metal to the tungsten metal of Morita such as aluminum taught by Natsuhara in place of the tungsten metal of Morita with a reasonable expectation of success.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.  Although not expressly taught, the alumina ceramic green sheet and the aluminum or copper metal films being 
Regarding claim 20, Morita in view of Matsuda and Natsuhara teach all of the limitations of claim 19 and Morita further teaches a third unfired (green) ceramic sheet (17), provided on the second green sheet a covering the hole.

Alternatively, Claims 1 and 3-7 and 17-20, are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al (JP 2002373862) in view of Matsuda et al (US 2006/0213900 A1) and further in view of Mashima et al (US 2006/0157472 A1).
Regarding claims 1, and 3-7, Morita teaches a green 99 wt.% alumina sheet [0014] with a metal layer printed on the green sheet used to form a heater for wafer processing.  
Morita does not teach the metal layer is a bulk metal film of aluminum or copper or aluminum or copper alloy or with a melting point lower than a temperature at which a relative density of the green sheet becomes 90% or higher by firing.
However, Morita teaches the metal layer may be a printed metal [0014].  Matsuda teaches metal layers for the same type of application and teaches bulk metal as one of a limited number of (6) types of layers as functionally equivalent to printed metal layers [0031]. Additionally, Mashima teaches metals for heaters for the semiconductor industry [0001] that are capable of heating quickly, providing little temperature unevenness and providing less warping or sagging [0018].  Mashima teaches the desirable metals to use include aluminum, aluminum alloy, copper and 
Regarding claim 17, Morita in view of Matsuda and Mashima teach all of the limitations of claim 1, including a 99.9 wt.% alumina green sheet and a bulk metal layer of a material such as for example Al.  

Although Morita in view of Matsuda and Mashima does not explicitly teach the green sheet material does not cause a chemical reaction with the bulk metal film to 
Regarding claim 18, Morita in view of Matsuda and Mashima teach all of the limitations of claim 1.  Although Morita does not explicitly teach the green sheet as flexible, no particular level of flexibility is claimed. Since every green article has a degree or measure of flexibility, however small, the green sheet of Morita may be considered inherently flexible to an extent, however small it may be. 
Regarding claim 19, Morita teaches a green 99 wt.% alumina sheet (11) [0014] with a metal layer (14) printed and on the green sheet used to form a heater for wafer processing. Morita teaches a second green sheet (15) on the first green sheet and covering the metal layer.  The second green sheet has a hole (exposing the metal layer) (Fig 1).  
Morita does not teach the metal layer is a bulk metal film with a melting point lower than a temperature at which a relative density of the green sheet becomes 90% or higher by firing.
However, Morita teaches the metal layer may be a printed metal [0014].  Matsuda teaches metal layers for the same type of application and teaches bulk metal as one of a limited number of (6) types of layers as functionally equivalent to printed metal layers [0031]. Additionally, Mashima teaches metals for heaters for the semiconductor industry [0001] that are capable of heating quickly, providing little temperature unevenness and providing less warping or sagging [0018].  Mashima teaches the desirable metals to use include aluminum, aluminum alloy, copper and 
Regarding claim 20, Morita in view of Matsuda and Mashima teach all of the limitations of claim 19 and Morita further teaches a third unfired (green) ceramic sheet (17), provided on the second green sheet a covering the hole.

Response to Arguments
Applicant's amendments and arguments filed 10/5/2021 have been fully considered but they are not persuasive. Applicant argues that if a bulk metal film were provided on the green sheet, as in Matsuda which forms the bulk metal electrode on the ceramic base plate, for example, the bulk metal electrode cannot absorb the densification of the ceramic base plate by the firing due to the different shrinkages 
In response to Applicant’s argument, Applicant’s assertions are merely arguments that do not take the place of evidence. Additionally, the material of Matsuda is applied to teach the interchangeability of a bulk metal with a metal print paste as a heating metal.  Since both metal layers are used as such and Matsuda teaches both paste and bulk metal layers are used interchangeably, Applicant’s argument is not persuasive. 
Applicant also argues with regard Natsuhara and Mashima that Natsuhara's and Mashima’s heater members do not include a low-radiation-rate-film 10 (Natsuhara) or a heater ((Mashima) having a melting point lower than a temperature at which a relative density of a ceramic base 4 becomes 90% or higher by firing.  In response to Applicant’s argument, the rejections are based upon the materials taught being the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784       

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784